IfcN-W
 CCA #       13-13-00126-CR                            OFFENSE:    Aggravated Sexual Assault

             JULIAN HOMERO VEGA v. THE STATE OF
 STYLE:      TEXAS                                     COUNTY:     Hidalgo

 TRIAL COURT:              332nd District Court                                  APPELLANT'S MOTION
 TRIAL COURTS:             CR-1438-12-F      ~^~                          FOR REHEARING WAS: DENIED
 TRIAL COURT JUDGE:        Hon. Mario Efrain Ramirez
                           Jr.
                                                           DATE: July 24. 2014
 DISPOSITION: AFFIRMED
                                                           JUDGE: Gina M. Benavides
 DATE:     July 24, 2014
 JUSTICE: Gina M. Benavides PC          S _X_
 PUBLISH:                             DNP:     X

 CLK RECORD:               _X_                           SUPP CLK RECORD
 RPT RECORD:                 X                            SUPP RPT RECORD.
 STATE BR:                   X                            SUPPBR
 APP BR:                                                   PROSE BR




                                 IN THE COURT OF CRIMINAL APPEALS

                                                          CA#


     APPELL/\NT\S Petition                                 Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                          JUDGE:

DATE:
                                                           SIGNED:                      PC:
JUDGE
              /+£s(AAA^>inr~                              PUBLISH:                     DNP:



                     MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:
CCA IS:                    ON                                        _____        ON
JUDGE:
                                                          JUDGE:




                                     Vol. I of Z